       Case 4:18-cv-00455-JPW Document 44 Filed 10/27/20 Page 1 of 27




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
KAREN FISCHER,                :                Civil No. 4:18-CV-00455
                              :
         Plaintiff,           :
                              :
         v.                   :
                              :
CABLE SERVICES COMPANY, INC., :
                              :
         Defendant.           :                Judge Jennifer P. Wilson

                                 MEMORANDUM

      This is an employment discrimination case brought by Plaintiff Karen

Fischer (“Fischer”) who was formerly employed as a Human Resources Manager

by Defendant Cable Services Company, Inc. (“Cable Services”). Fischer alleges

that she was discriminated against on the basis of age under the Age

Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621, et seq., and the

Pennsylvania Human Relations Act (“PHRA”), 43 PA. STAT. AND CONS. STAT.

ANN. § 951, et seq., as well as retaliated against for raising a complaint under the

Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq. Defendant has filed a

motion for summary judgment which is currently before the court. (Doc. 34.) The

court finds that Fischer is unable to rebut Cable Services’ nondiscriminatory reason

for terminating her employment. Thus, for the reasons that follow, Defendant’s

motion for summary judgment is granted in its entirety.




                                          1
        Case 4:18-cv-00455-JPW Document 44 Filed 10/27/20 Page 2 of 27




                   FACTUAL BACKGROUND AND PROCEDURAL HISTORY 1

       Fischer was employed as the Human Resources Manager for Cable Services

for six years between 2011 and 2017. (Doc. 37, pp. 30, 98.) Cable Services, a

telecommunications contractor providing construction services for Comcast, is

managed by Kenneth Michaels, the President; John Calhoun, the Controller;

Jeremy Michaels, the Vice President of Operations; and Neal Kimberling, the

Senior Vice President. (Id. at 238, 524.)

       In her amended complaint, and throughout her deposition, Fischer identifies

workplace incidents which she alleges form the basis for her claims under the

ADEA, PHRA, and the FLSA. (See Doc. 10; Doc. 37, pp. 2–225.) One such

incident allegedly giving rise to Fischer’s ADEA and PHRA claims occurred in

early 2017 when Fischer learned that Cable Services’ Office Manager, Melissa

Jackson, would be resigning, effective February 20, 2017. (Doc. 37, pp. 42−43.)

Fischer testified that she was interested in the position, but ultimately decided not

to apply because she thought the company was seeking to hire an external

candidate, although she did not confirm this suspicion with anyone in the office




1
  In considering the Defendant’s motion for summary judgment, the court relied on the
uncontested facts, or where the fact were disputed, viewed the facts and deduced all reasonable
inferences therefrom in the light most favorable to Fischer as the nonmoving party in accordance
with the relevant standard for deciding a motion for summary judgment. See Doe v. C.A.R.S.
Prot. Plus, Inc., 527 F.3d 358, 362 (3d Cir. 2008).
                                               2
        Case 4:18-cv-00455-JPW Document 44 Filed 10/27/20 Page 3 of 27




and did not reach out to discuss the position with anyone in upper management.

(Id. at 43−45, 51.)

       However, on March 7, 2017, Fischer reached out to Kenneth Michaels via

email to ask whether she could discuss the Office Manager position with him

before he made his final decision. (Id. at 53.) In her email, Fischer related that she

simply wished to discuss the position, but did not express an interest in applying at

that time. 2 (Id. at 54, 62.) When she attended this meeting later the same day, and

after she had expressed interest in applying for the position, Kenneth Michaels

informed her that he had already hired someone to fill the Office Manager

position.3 (Id. at 55.)

       After this incident occurred, and the new Office Manager began working for

Cable Services, Fischer did not experience any change in her employment and her

rate of pay remained the same. She maintained her position as the Human

Resources Manager for Cable Services. Fischer believed that she should not have

had to apply for the Office Manager position since her employment history was

positive, that she was not offered this position due to her age, and that Kenneth

Michaels had extended an offer to someone else to discourage her from applying

2
 Fischer later stated in her deposition that she intended to meet with Kenneth Michaels so that
she could express her interest in applying for this position. (Doc. 37, p. 62.)
3
  An offer was extended to Janette Zellers on March 7, 2017, and Kenneth Michaels indicates
that the offer was extended before his meeting with Fischer. (Doc. 37, p. 380.)


                                                3
        Case 4:18-cv-00455-JPW Document 44 Filed 10/27/20 Page 4 of 27




due to her age. (Id. at 46, 65, 93.) However, Fischer has admitted that she merely

believed this to be the case and did not have any evidence to support her belief. 4

(Id. at 65, 95−96.)

       A second incident occurred on or around March 15, 2017, which Fischer

asserts gives rise to her FLSA claim. (Id. at 68.) Cable Services was forced to

close due to a snowstorm, though some employees were still able to make it to

work. (Id. at 66.) On March 20, 2017, the Monday following the closure, Fischer

learned that Cable Services wanted salaried employees who had been absent from

work during the snowstorm to have their pay reduced for the day that they missed.

(Id. at 68.) Fischer did not believe that Cable Services was allowed to reduce

salaried employees’ pay for this absence under the FLSA, and she voiced these

concerns to John Calhoun and Jamie Straub, Cable Services’ Payroll

Administrator, during a meeting on the same day. (Id. at 67.) The participants at

this meeting agreed that the discussion remained cordial. (Id. at 90, 574.) Later,

Fischer reinforced her belief with an FLSA opinion letter that she emailed to John

Calhoun, and Cable Services ultimately adopted Fischer’s recommendation that the

employees’ pay not be docked for their day off work due to inclement weather.

(Id. at 71, 392, 399, 574.)


4
 Undermining Fischer’s belief that she did not receive the Office Manager position due to her
age, there is evidence that Kenneth Michaels, the individual who ultimately terminated Fischer’s
employment, had no knowledge of Fischer’s age. (Doc. 37, p. 275.)
                                               4
        Case 4:18-cv-00455-JPW Document 44 Filed 10/27/20 Page 5 of 27




       Fischer testified that Kenneth Michaels approached her on March 21, 2017,

about creating a policy for docking employees’ pay in the future in the event of

inclement weather. 5 (Id. at 73.) According to Fischer’s testimony, she informed

Kenneth Michaels that Cable Services would be able to create such a policy in the

future, provided that it was communicated to the employees and was uniformly

applied. (Id.) It is undisputed, however, that Fischer was never required to create

such a policy. (Id. at 95.)

       Fischer testified that on March 21, 2017, she lost access to employees’

payroll information. (Id. at 76−77.) An email exchange followed the removal of

access in which Fischer asked John Calhoun what had happened to her access, and

Calhoun told her that she was no longer allowed to access this information and

would need to request it from Jamie Straub in the future. (Id. at 78−80.) Fischer

replied by noting her belief that being denied this information interfered with her

ability to do her job. (Id. at 78−80.) When Calhoun came to meet with Fischer

regarding her response, he informed her that someone else made the decision to

limit her access. (Id. at 83−84.) During this meeting, according to Calhoun’s



5
  Kenneth Michaels disputes this testimony, asserting that he maintained a casual policy
regarding inclement weather events and never requested that Fischer change this policy to
prevent salaried employees from getting paid if they chose to stay home. (Doc. 37, pp. 255, 392,
394−95.) Specifically, he requested that employees come in if they could make it, but that there
was no obligation to do so. (Id.)


                                               5
        Case 4:18-cv-00455-JPW Document 44 Filed 10/27/20 Page 6 of 27




notes, Fischer stated that she “hope[d] Ken [Michaels] drives this F-ing place in

the ground.”6 (Id. at 85.)

       On March 22, 2017, Fischer was called into a meeting with Kenneth

Michaels and Neal Kimberling, during which Michaels informed Fischer that her

employment was being terminated. (Id. at 96−98.) Fischer was not given a reason

for the termination, and she simply left the office. (Id. at 96−97.) Fischer was 59

years old at the time her employment was terminated. (See Doc. 10, p. 10.) After

Fischer’s employment was terminated, her position as the Human Resources

Manager was filled by a 42-year-old who was paid less per year than Fischer.

(Doc. 39-2, p. 9.)

       The record reflects that Cable Services maintained a disciplinary policy for

its employees within its employee handbook containing five steps. (Id. at 518−19.)

Kenneth Michaels testified that the severity of an offense may cause the company

to bypass one or more of these five steps, but that it was unusual to skip straight to

termination. (Id. at 264, 267.) However, Kenneth Michaels testified that he had

done so on two prior occasions. (Id. at 267.) Kenneth Michaels testified that the

usual course of discipline occurred with an employee who worked in payroll,

Dana. (Id. at 453.) In this instance, Dana had cursed at work, but he was not



6
 Fischer testified that she remembered saying “F-ing” because she never used the word, but that
she did not remember the substance of the remaining conversation. (Doc. 37, p. 85.)
                                               6
        Case 4:18-cv-00455-JPW Document 44 Filed 10/27/20 Page 7 of 27




terminated and instead was verbally reprimanded by Kenneth Michaels, in accord

with the first step of the company’s progressive discipline policy. (Id. at 453.)

      Fischer commenced this civil action on February 23, 2018. (Doc. 1.) She

subsequently filed an amended complaint on August 3, 2018, alleging violations of

the ADEA, the PHRA, and the FLSA. (Doc. 10.) On January 27, 2020, Cable

Services filed the motion for summary judgment before the court. (Doc. 34.)

Fischer filed a brief in opposition and an answer to Cable Services’ statement of

facts. (Docs. 39, 42.) Cable Services timely filed a reply brief. (Doc. 43.) Thus,

the motion for summary judgment is now ripe for review.

                                     JURISDICTION

      Fischer alleges violations of the FLSA and the ADEA. (See Doc. 7.)

Pursuant to 28 U.S.C. § 1331, the court has jurisdiction over claims that arise

under the laws of the United States. The court has supplemental jurisdiction over

the Fischer’s state law claim pursuant to 28 U.S.C. § 1367(a). The Middle District

of Pennsylvania is the proper venue for this matter, because Cable Services’

principal place of business is located within this judicial district, and all the events

giving rise to the claims occurred in this judicial district.

                                STANDARD OF REVIEW

      A court may grant a motion for summary judgment when “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a


                                            7
        Case 4:18-cv-00455-JPW Document 44 Filed 10/27/20 Page 8 of 27




matter of law.” Fed. R. Civ. P. 56(a). A dispute of fact is material if resolution of

the dispute “might affect the outcome of the suit under the governing law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Summary judgment is

not precluded by “[f]actual disputes that are irrelevant or unnecessary.” Id. “A

dispute is genuine if a reasonable trier-of-fact could find in favor of the

nonmovant’ and ‘material if it could affect the outcome of the case.” Thomas v.

Tice, 943 F.3d 145, 149 (3d Cir. 2019) (quoting Lichtenstein v. Univ. of Pittsburgh

Med. Ctr., 691 F.3d 294, 300 (3d Cir. 2012)).

      In reviewing a motion for summary judgment, the court must view the facts

in the light most favorable to the non-moving party and draw all reasonable

inferences in that party’s favor. Jutrowski v. Twp. of Riverdale, 904 F.3d 280, 288

(3d Cir. 2018) (citing Scheidemantle v. Slippery Rock Univ. State Sys. of Higher

Educ., 470 F.3d 535, 538 (3d Cir. 2006)). The court may not “weigh the evidence”

or “determine the truth of the matter.” Anderson, 477 U.S. at 249. Instead, the

court’s role in reviewing the facts of the case is “to determine whether there is a

genuine issue for trial.” Id.

      The party moving for summary judgment “bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those

portions of ‘the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any,’ which it believes demonstrate the


                                           8
        Case 4:18-cv-00455-JPW Document 44 Filed 10/27/20 Page 9 of 27




absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986) (quoting Fed. R. Civ. P. 56(c)). The non-moving party must then

oppose the motion, and in doing so “‘may not rest upon the mere allegations or

denials of [its] pleadings’ but, instead, ‘must set forth specific facts showing that

there is a genuine issue for trial. Bare assertions, conclusory allegations, or

suspicions will not suffice.’” Jutrowski, 904 F.3d at 288–89 (quoting D.E. v. Cent.

Dauphin Sch. Dist., 765 F.3d 260, 268–69 (3d Cir. 2014)).

      Summary judgment is appropriate where the non-moving party “fails to

make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial.”

Celotex, 477 U.S. at 322. “The mere existence of a scintilla of evidence in support

of the plaintiff’s position will be insufficient; there must be evidence on which the

jury could reasonably find for the plaintiff.” Anderson, 477 U.S. at 252. “Where

the record taken as a whole could not lead a rational trier of fact to find for the

non-moving party, there is no genuine issue for trial.” Matsushita Elec. Indus. Co.,

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

                                     DISCUSSION

      Fischer asserts claims under the ADEA and PHRA for age discrimination

and under the FLSA for retaliation. In its summary judgment motion, Cable

Services argues that it is entitled to judgment as a matter of law on Fischer’s


                                           9
       Case 4:18-cv-00455-JPW Document 44 Filed 10/27/20 Page 10 of 27




ADEA, PHRA, and FLSA claims on the grounds that she has failed to establish her

prima facie case, and, in the alternative, that she has failed to rebut Cable Services’

proffered legitimate, nondiscriminatory reason for her termination. (Doc. 36.) The

court will address these arguments in turn.

       A. No Reasonable Juror Could Find For Fischer On Her ADEA or
          PHRA Claims For Age Discrimination.

       In relevant part, the ADEA prohibits employers from discriminating “against

any individual . . . because of such individual’s age.” 29 U.S.C. § 623(a)(1).

Likewise, the PHRA provides that it is an “unlawful discriminatory practice” for

any employer to discriminate against an individual because of age. 43 PA. STAT.

AND CONS. STAT. ANN.      § 955 (West 1997). 7 Here, because Fischer’s claim is

based on circumstantial evidence of discrimination, it is governed by the

McDonnell Douglas burden-shifting framework. See McDonnell Douglas Corp. v.

Green, 411 U.S. 792 (1973). The McDonnell Douglas framework contains three

steps. At the first step, the plaintiff must establish a prima facie case of

discrimination. Burton v. Teleflex, Inc., 707 F.3d 417, 426 (3d Cir. 2013). If the

plaintiff meets that burden, the burden of production shifts to the defendant to offer


7
  As the Third Circuit has explained, “the interpretation of the PHRA is identical to that of
federal anti-discrimination laws, including the ADEA,” and, therefore, a “single analysis” may
be used for Fischer’s claims under both statutes. Willis v. UPMC Children’s Hosp. of
Pittsburgh, 808 F.3d 638, 643 (3d Cir. 2015) (citing Connors v. Chrysler Fin. Corp., 160 F.3d
971, 972 (3d Cir. 1998) (“There is no need to differentiate between . . . ADEA and PHRA claims
because . . . the same analysis is used for both.”)).

                                             10
       Case 4:18-cv-00455-JPW Document 44 Filed 10/27/20 Page 11 of 27




a legitimate, nondiscriminatory reason for the adverse treatment of the plaintiff.

Id. The burden then shifts back to the plaintiff to show that the proffered

nondiscriminatory reason was a pretext for discrimination. Id. at 427.

      To establish a prima facie case of age discrimination at the first step of the

McDonnell Douglas framework, a plaintiff must show: (1) that she is at least forty

years old; (2) that she suffered an adverse employment decision; (3) that she was

qualified for her position; and (4) that the circumstances of the adverse

employment decision were sufficient to support an inference of a discriminatory

motive. Willis v. UPMC Children’s Hosp. of Pittsburgh, 808 F.3d 638, 644 (3d

Cir. 2015) (citing Burton, 707 F.3d at 426). A plaintiff may meet the fourth

element by demonstrating that she was “replaced by a sufficiently younger person

to create an inference of age discrimination.” Showalter v. Univ. of Pittsburgh

Med. Ctr., 190 F.3d 231, 236 (3d Cir. 1999) (quoting Keller v. Orix Credit

Alliance, 130 F.3d 1101, 1108 (3d Cir. 1997)). The Third Circuit has explained

that a plaintiff’s “prima facie case ‘is not intended to be rigid, mechanized, or

ritualistic.’” Willis, 808 F.3d at 644 (quoting Pivirotto v. Innovative Sys., 191 F.3d

344, 352 (3d Cir. 1999)). At the summary judgment stage, the plaintiff’s burden is

to show that there is sufficient evidence “to convince a reasonable factfinder to

find all of the elements of the prima facie case.” Burton, 707 F.3d at 426 (quoting

Duffy v. Paper Magic Grp., Inc., 265 F.3d 163, 167 (3d Cir. 2001)).


                                          11
       Case 4:18-cv-00455-JPW Document 44 Filed 10/27/20 Page 12 of 27




      Here, the court finds that Fischer has met her burden to establish a prima

facie case of age discrimination. It is undisputed that Fischer was at least 40 years

old at the time her employment was terminated and was otherwise qualified for her

position. It is also clear that she suffered an adverse employment action when her

employment was terminated. Finally, there is sufficient evidence for a fact-finder

to conclude that Fischer’s termination “occurred under circumstances that could

give rise to an inference of intentional discrimination.” Mandel v. M & Q

Packaging Corp., 706 F.3d 157, 169 (3d Cir. 2013). That element is satisfied

based on the evidence establishing that, after Fischer’s employment was

terminated, her position as the Human Resources Manager was filled by a 42-year-

old who was paid less per year than Fischer. (Doc. 39-2, p. 9.) Viewing the facts

in the light most favorable to Fischer as the non-movant, the court finds that an age

gap of over ten years is sufficient at this stage to set forth Fischer’s prima facie

case. See, e.g., O’Connor v. Consol. Coin Caterers Corp., 517 U.S. 308, 312

(1996) (finding that “there can be no greater inference of age discrimination . . .

when a 40-year-old is replaced by a 39-year-old than when a 56-year-old is

replaced by a 40-year-old”).

      Fischer also appears to argue that she can establish her prima facie case

based on Kenneth Michaels’ decision to select someone else for the Office

Manager position on March 7, 2017. (Doc. 39, p. 24 n.3.) The court finds that this


                                           12
       Case 4:18-cv-00455-JPW Document 44 Filed 10/27/20 Page 13 of 27




argument fails, however, because Fischer is unable to demonstrate an adverse

employment decision arising from this incident. Rather, the record demonstrates

that Fischer knew about the opening, but neither applied for this position nor

expressed interest in applying until after Kenneth Michaels had already extended

an offer to another candidate. (Doc. 37, pp. 44, 46, 53−54, 57, 310.) In addition,

Fischer testified that she did not have any evidence that Kenneth Michaels made an

offer to another candidate to discourage her from applying because of her age; she

merely believed this to be the case. (Id. at 65.) After this incident occurred, and

the new Office Manager began working for Defendant, Fischer’s employment

status did not change and her rate of pay remained the same. She maintained her

position as the Human Resources Manager for Cable Services. Thus, Fischer did

not suffer an adverse employment action for purposes of establishing a prima facie

case under the McDonnell Douglas framework based on this incident.

      However, because Fischer has established a prima facie case of age

discrimination based on the circumstances surrounding her employment

termination, the burden shifts to Cable Services to offer a legitimate,

nondiscriminatory reason for the adverse employment action. Burton, 707 F.3d at

426. “This burden is ‘relatively light’ and is satisfied if the employer provides

evidence, which, if true, would permit a conclusion that it took the adverse




                                          13
       Case 4:18-cv-00455-JPW Document 44 Filed 10/27/20 Page 14 of 27




employment action for a non-discriminatory reason.” Id. (quoting Tomasso v.

Boeing Co., 445 F.3d 702, 706 (3d Cir. 2006)).

      In this case, Cable Services has met its burden of showing a legitimate,

nondiscriminatory reason for the adverse action against Fischer because it has

offered evidence that Fischer’s employment was terminated after she disparaged

Cable Services and its president by stating that she “hope[d] Ken [Michaels] drives

this F-ing place in the ground.” Doc. 37, p. 85. Based on this incident, Kenneth

Michaels believed that Fischer could no longer be trusted to work in her capacity

as Human Resources Manager with the company, a position which both parties

recognize is one of trust. (Id., at 37, 264−65, 417, 437, 464.) There is also

evidence in the record that Kenneth Michaels, the individual who ultimately

terminated Fischer’s employment, had no knowledge of Fischer’s age. (Id. at 275.)

In addition, when asked whether Fischer had any evidence to support her belief

that her employment was terminated because of her age, Fischer admitted that she

did not. (Id. at 95−96.)

      Accordingly, the burden shifts back to Fischer to show that the proffered

nondiscriminatory reason was a pretext for age discrimination. Burton, 707 F.3d at

427. To meet her burden at this stage, a plaintiff must “point to some evidence,

direct or circumstantial, from which a factfinder could reasonably either (1)

disbelieve the employer’s articulated legitimate reasons; or (2) believe that an

                                         14
       Case 4:18-cv-00455-JPW Document 44 Filed 10/27/20 Page 15 of 27




invidious discriminatory reason was more likely than not a motivating or

determinative cause of the employer’s action.” Id. (quoting Fuentes v. Perskie, 32

F.3d 759, 764 (3d Cir. 1994)).

      Fischer has not met her burden at the third stage of the McDonnell Douglas

framework. In support of her assertion that Cable Services’ nondiscriminatory

reason was a pretext for age discrimination, Fischer claims that the inconsistencies

with Cable Services’ reasons for termination combined with her performance

history as the Human Resources Manager could lead a reasonable jury to conclude

that Cable Services’ reasons for termination were weak and not credible. (Doc. 39,

p. 24.) In addition, Fischer argues that Cable Services treated a younger employee,

a male named Dana, more favorably than herself and that Kenneth Michaels’

deposition testimony reveals an “ageist” bias against older employees. (Id. at

24−25.)

      Initially, the court does not find that the reasons given to Fischer for the

termination of her employment were inconsistent. Rather, at the time her

employment was terminated, Fischer was not given any reason. It is well-

established that “an employer may have any reason or no reason for discharging an

employee so long as it is not a discriminatory reason.” Brewer v. Quaker State Oil

Ref. Corp., 72 F.3d 326, 332 (3d Cir. 1995) (emphasis added). Once its

motivations for Fischer’s employment termination were challenged in federal

                                          15
        Case 4:18-cv-00455-JPW Document 44 Filed 10/27/20 Page 16 of 27




court, Cable Services revealed its reasons for firing Fischer, i.e., her insubordinate

conduct, disparaging the company and its president through the use of a gratuitous

expletive, and for no longer being trusted to serve Cable Services’ best interest in

her position of trust as the Human Resources Manager. (Doc. 37, pp. 417, 437−39,

443, 464.) These reasons have not changed at any point during the litigation.

Thus, the fact that Fischer may have wanted a reason at the time her employment

was terminated does not render Cable Services’ later-provided reason inconsistent,

weak, or lacking credibility for purposes of the McDonnell Douglas framework.

       Fischer’s assertion that her positive work history renders Cable Services’

reasons for termination weak or lacking credibility is likewise meritless. In this

vein, it is undisputed that Cable Services’ reasons for terminating Fischer’s

employment had nothing to do with her work history or performance as the Human

Resources Manager. Instead, Fischer’s employment was terminated for a single

incident in which she disparaged the company and its president. 8 Thus, the court is

not persuaded that Cable Services’ reasons for Fischer’s employment termination,

combined with her employment history, render Cable Services’ reasons weak or

lacking credibility.




8
 Even if this were not the case, it is not clear from the record that Fischer had the positive
employment history she claims. (See, e.g., Doc. 37, pp. 276−80, 282−83, 290−91, 313, 352,
357−58.)
                                                16
       Case 4:18-cv-00455-JPW Document 44 Filed 10/27/20 Page 17 of 27




      The court is likewise unpersuaded by Fischer’s assertion that a younger,

similarly situated employee, Dana, was treated more favorably than Fischer

because the court finds that Dana was not similarly situated to Fischer. To

determine whether employees are similarly situated, a court must engage in a fact-

intensive inquiry in which it considers “job function, level of supervisory

responsibility and salary, as well as other factors relevant to the particular

workplace.” Monaco v. Am. Gen. Assur. Co., 359 F.3d 296, 305 (3d Cir. 2004)

(citing Pivirotto, 191 F.3d at 357). Similarly situated employees generally have

“‘the same supervisor, have been subject to the same standards and have engaged

in the same conduct without such differentiating or mitigating circumstances that

would distinguish their conduct or the employer’s treatment of them for it.’”

Terrell v. City of Harrisburg Police Dep’t, 549 F. Supp. 2d 671, 681 (M.D. Pa.

2008) (quoting Ogden v. Keystone Residence, 226 F. Supp. 2d 588, 603 (M.D. Pa.

2002)). To establish that employees are similarly situated, “a plaintiff need not

show that [they] are identical in all relevant aspects but rather that they share

pertinent similarities.” Archer v. York Cty. Sch. Dist., 227 F. Supp. 3d 361, 371

(M.D. Pa. 2016) (citing Borrell v. Bloomsburg Univ., 955 F. Supp. 2d 390, 405

(M.D. Pa. 2013)).

      Here, the court concludes that Dana was not similarly situated to Fischer

because the record shows that they were not performing the same work. Dana


                                           17
       Case 4:18-cv-00455-JPW Document 44 Filed 10/27/20 Page 18 of 27




worked in payroll while Fischer was the Human Resources Manager and they did

not have the same direct supervisor. (Doc. 37, p. 453.) Furthermore, there is no

evidence that Dana had a similar incident to Fischer in which he disparaged the

company or its president. (Id.)

      Finally, the court is not convinced that Kenneth Michaels displayed an

“ageist” bias against Fischer during his deposition. At the pertinent section of his

deposition, Kenneth Michaels was describing his one-on-one meeting with Fischer

during which the Office Manager position was discussed. After telling Fischer that

he had already hired an office manager, Fischer asked Michaels why he had not

“run that by [her]” before making the decision. (Id. at 375.) Michaels stated that

he was taken aback by the comment, wondering whether Fischer had some lapse in

memory or judgment since she was not responsible for hiring new employees and

did not have any say in the final decision outside of her role on the hiring

committee, which she should have known. (Id.) In attempting to express this

sentiment, Michaels stated that:

      I’m like okay, so – almost to the point where with Karen it was a
      memory loss or there was something more along the way.

      There was – there was more than we’ve even testified for [sic]. There
      was just – maybe – hey, she was – she’s probably my age, I don’t
      remember everything. My – my memory is not the greatest either.

      So there was something there with her performance that – that actually
      lent [sic] me to believe there was a memory – aging or not – you’re not
      as efficient as a 20-year-old anymore. None of us are, right, 25 year
                                          18
       Case 4:18-cv-00455-JPW Document 44 Filed 10/27/20 Page 19 of 27




      old. It just had that – you know, it just seemed that way every once in
      a while.

      And then when she comes off the wall with some of these comments,
      it’s like wait a minute, were you missing somewhere in this whole
      process. You can’t believe that sometimes, you know, people make
      those comments, but then my job is to figure out okay, so is that – is
      there something else to that, you know.

(Id. at 374−77.)

      It appears that Michaels’ off-handed comment regarding memory issues and

the relative efficiency of 20 or 25-year-olds forms the basis for Fischer’s belief that

Michaels maintained some bias against older employees. The court does not find

that this off-handed comment is sufficient to demonstrate some underlying bias

towards older employees. Michaels stated that Fischer was “probably [his] age”

and that “[n]one of us are” as efficient as a 20 or 25-year-old. (Id.) Further, there

is no evidence that this conversation or that Michaels’ views regarding what

happens to the human mind during the aging process played any role in his

decision to terminate Fischer. Rather, Michaels made this comment while

describing the fallout with Fischer regarding the office manager position, which

occurred several weeks before his decision to terminate Fischer’s employment and

which we have already found cannot establish Fischer’s prima facie case for age

discrimination. There is no obvious connection between Michaels’ off-handed

comment regarding the office manager position and the termination of Fischer’s

employment. Thus, the court finds that a reasonable factfinder would not “either
                                          19
       Case 4:18-cv-00455-JPW Document 44 Filed 10/27/20 Page 20 of 27




(1) disbelieve the employer’s articulated legitimate reasons; or (2) believe that an

invidious discriminatory reason was more likely than not a motivating or

determinative cause of the employer’s action.” Burton, 707 F.3d at 427 (quoting

Fuentes, 32 F.3d at 764). Therefore, Cable Services’ motion for summary

judgment will be granted as to Fischer’s age discrimination claims.

      B. No Reasonable Juror Could Find For Fischer On Her FLSA Claim.

      The FLSA states, in pertinent part, that “[i]t shall be unlawful for any

person . . . to discharge or in any other manner discriminate against any employee

because such employee has filed any complaint or instituted or caused to be

instituted any proceeding under or related to this chapter.” 29 U.S.C. § 215(a)(3).

An employee may “file” a complaint for purposes of the FLSA by voicing an oral

complaint that is “sufficiently clear and detailed for a reasonable employer to

understand it, in light of both content and context, as an assertion of rights

protected by the statute and a call for their protection.” Kasten v. Saint-Gobain

Performance Plastics Corp., 563 U.S. 1, 14 (2011).

      Claims for retaliation under the FLSA are analyzed under the same burden-

shifting framework described above in McDonnell Douglas Corp. v. Green, 411

U.S. 792 (1973). Cononie v. Allegheny Gen. Hosp., 29 F. App’x 94, 95 (3d Cir.

2002). At the first step, the plaintiff must establish a prima facie case of

retaliation. Marra v. Phila. Hous. Auth., 497 F.3d 286, 300 (3d Cir. 2007). If the


                                          20
       Case 4:18-cv-00455-JPW Document 44 Filed 10/27/20 Page 21 of 27




plaintiff meets that burden, the burden of production shifts to the defendants to

offer a legitimate non-retaliatory reason for the adverse treatment of the plaintiff.

Id. The burden then shifts back to the plaintiff to show that the proffered non-

retaliatory reason was a pretext for retaliation. Id. at 427. To establish a prima

facie case of retaliation, a plaintiff must show “(1) protected employee activity; (2)

adverse action by the employer either after or contemporaneous with the

employee’s protected activity; and (3) a causal connection between the employee’s

protected activity and the employer’s adverse action.” Id.

      Here, the court finds that Fischer has met her burden to establish a prima

facie case of FLSA retaliation. In March 2017, Fischer became aware that Cable

Services wished to reduce salaried employees’ pay when they were unable to come

into the office due to inclement weather, and she expressed her belief that such

action would violate the FLSA during a meeting with Calhoun and Straub. (Doc.

37, pp. 69−70.) She followed up this meeting with an email containing a link to an

FLSA opinion letter stating the same. (Id. at 71.)

      While the Third Circuit has not addressed whether informal complaints to

supervisors, such as the one Fischer made, qualify as a protected activity under the

FLSA, district courts within the Third Circuit that have considered this issue have

determined that, in light of the remedial nature of the FLSA and its liberal

construction, it is appropriate to extend protection to informal complaints made to

                                          21
       Case 4:18-cv-00455-JPW Document 44 Filed 10/27/20 Page 22 of 27




supervisors. See, e.g., Jones v. Amerihealth Caritas, 95 F. Supp. 3d 807, 814 (E.D.

Pa. 2015) (“[S]ufficiently pleading an informal complaint to an employer may

qualify as protected activity under § 215(a)(3)”); Dougherty v. Ciber, Inc., No. 04-

cv-1682, 2005 U.S. Dist. LEXIS 50529, at *6–9 (M.D. Pa. July 26, 2005) (holding

that plaintiff, who was a Human Resources Manager and was terminated after

informing her employer that it was not in compliance with the FLSA, was allowed

to maintain a retaliation claim because “the phrase ‘filed any complaint’ affords

employees who make informal complaint protection under section 215(a)(3)”);

Coyle v. Madden, No. 03-4433, 2003 U.S. Dist. LEXIS 23830, at *12−13 (E.D. Pa.

Dec. 17, 2003) (“[T]he key to interpreting the anti-retaliation provision is the need

to prevent employees’ ‘fear of economic retaliation’ for voicing grievances about

substandard conditions.”). Thus, the court finds that Fischer engaged in protected

activity when she informed Calhoun of her belief that his proposed action would

violate the FLSA.

      The court also finds that Fischer suffered an adverse employment action

when her employment was terminated. And, there is sufficient evidence for a

finder of fact to conclude that Fischer’s employment termination “occurred under

circumstances that could give rise to an inference of intentional discrimination.”

Mandel, 706 F.3d at 169. Specifically, Fischer’s employment was terminated two

days after voicing her concerns under the FLSA. (Doc. 37, pp. 69−71, 97.)

                                         22
       Case 4:18-cv-00455-JPW Document 44 Filed 10/27/20 Page 23 of 27




Viewing the facts in a light most favorable to Fischer as the non-movant, the court

finds that the close temporal proximity is sufficient at this stage to set forth a prima

facie case for FLSA retaliation. Williams v. Phila. Hous. Auth. Police Dep’t, 380

F.3d 751, 760 (3d Cir. 2004) (“[T]emporal proximity between the protected

activity and the termination [can be itself] sufficient to establish a causal link.”)

(internal quotation marks omitted); see also Dougherty, 2005 U.S. Dist. LEXIS

50529, at *2 (allowing a plaintiff to move forward with her case where she

informed her employer that it was violating the FLSA and she was terminated the

next day).

      Because Fischer has established her prima facie case, the burden shifts to

Cable Services to offer a legitimate nondiscriminatory reason for the adverse

employment action. Burton, 707 F.3d at 426. In this case, as the court previously

explained, Cable Services has met its burden of showing a legitimate

nondiscriminatory reason for the adverse action against Fischer because it has

offered evidence that Fischer’s employment was terminated after she disparaged

Cable Services and its president and could no longer be trusted to work in her

capacity as Human Resources Manager with the company, a position which both

parties recognize is one of trust. (Doc. 37, pp. 39, 264−65, 417, 437, 464.) There

is also evidence in the record that Fischer’s complaint regarding salaried

employees’ pay reduction under the FLSA was actually a professional and

                                           23
       Case 4:18-cv-00455-JPW Document 44 Filed 10/27/20 Page 24 of 27




collaborative discussion with Calhoun and Straub. (Id. at 92−93, 574.) In

addition, it is undisputed that Calhoun and Kenneth Michaels agreed with Fischer’s

recommendations regarding the FLSA issue, and in fact adopted her

recommendation such that Cable Services’ policies did not change with respect to

salaried employees’ pay in the event of absence due to inclement weather. (Id. at

93, 399, 574.)

      Accordingly, the burden shifts back to Fischer to show that the proffered

nondiscriminatory reason was a pretext for retaliation. Burton, 707 F.3d at 427.

To meet her burden at this stage, a plaintiff must “point to some evidence, direct or

circumstantial, from which a factfinder could reasonably either (1) disbelieve the

employer’s articulated legitimate reasons; or (2) believe that an invidious

discriminatory reason was more likely than not a motivating or determinative cause

of the employer’s action.” Id. (quoting Fuentes, 32 F.3d at 764).

      Fischer has not met her burden at the third stage of the McDonnell Douglas

framework. In support of her assertion that Cable Services’ nondiscriminatory

reason was pretext for retaliation, Fischer merely repeats her claims that the

inconsistencies in Cable Service’ reasons for termination combined with her

performance history as the Human Resources Manager could lead a reasonable

jury to conclude that the reasons for termination were weak and not credible.

(Doc. 39, pp. 15−18.) In addition, Fischer again argues that Cable Services treated

                                         24
       Case 4:18-cv-00455-JPW Document 44 Filed 10/27/20 Page 25 of 27




a similarly situated employee, Dana, more favorably than herself in terms of

discipline, and that Kenneth Michaels failed to follow the company’s disciplinary

structure with respect to Fischer’s employment termination. (Id. at 18−22.)

Because the court has already addressed and rejected Fischer’s arguments

regarding the alleged inconsistencies in Michaels’ reasons for terminating her

employment, Fischer’s performance history, and Cable Services’ treatment of

Dana, the court will not address these arguments again here. Thus, the court turns

to Fischer’s remaining argument to establish pretext: that Michaels failed to follow

Cable Services’ disciplinary progression when he terminated Fischer’s

employment.

      The court recognizes that Cable Services’ progressive discipline policy

typically involves three to five steps, ending with termination as a last resort, and

Michaels’ acknowledgement that it was not a normal practice to terminate an

employee for a single offense. (Doc. 37, pp. 262−63, 267.) However, Michaels

also testified that there were reasons to skip or bypass certain levels of discipline

based on the severity of the offense, and that he had skipped all levels and

progressed straight to termination on two occasions where the conduct at issue was

so serious that “there’s no hope for that employee because we’ve exhausted all . . .

corrective action and there has been no hope for them improving.” (Id. at 264.) In




                                          25
       Case 4:18-cv-00455-JPW Document 44 Filed 10/27/20 Page 26 of 27




addition, Cable Services’ disciplinary policy provides for termination resulting

from a “single severe policy violation.” (Id. at 266−67.)

      Michaels testified that termination was warranted in this case due to a single

severe offense, the disparaging comment made about the company and its

president, and the court finds that Michaels’ decision complied with this

progressive disciplinary policy. It is undisputed that Fischer held a position of

trust as the Human Resources Manager for Cable Services. In other words, Fischer

represented the company when interacting with others in the office, including

Cable Services’ employees. Fischer’s outburst, that she “hope[d] Ken [Michaels]

drives this F-ing place in the ground,” Id. at 85, was inappropriate and inconsistent

with the expectations for her as the Human Resources Manager. Because Kenneth

Michaels could no longer trust Fischer to act in Cable Services’ best interest, he

made the decision to terminate her employment. Thus, the court holds that a

reasonable factfinder would not “either (1) disbelieve the employer’s articulated

legitimate reasons; or (2) believe that an invidious discriminatory reason was more

likely than not a motivating or determinative cause of the employer’s action.”

Burton, 707 F.3d at 427 (quoting Fuentes, 32 F.3d at 764). Therefore, the

Defendant’s motion for summary judgment is granted as to Fischer’s FLSA

retaliation claim.




                                         26
      Case 4:18-cv-00455-JPW Document 44 Filed 10/27/20 Page 27 of 27




                                  CONCLUSION

      For the foregoing reasons, the court will grant summary judgment in favor of

Cable Services. An appropriate order will issue.



                                      s/Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania


Dated: October 27, 2020




                                        27
